Citation Nr: 1022717	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  05-13 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and R.H.


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from October 1965 to 
September 1969, including active duty service in the Republic 
of Vietnam.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in February 2009 for further development.  A review 
of the record shows that the RO has complied with all remand 
instructions by providing the Veteran a VA PTSD examination 
and issuing a supplemental statement of the case.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran 
testified at a video hearing in front of a Decision Review 
Officer (DRO) in July 2006.  A transcript is of record.    


FINDING OF FACT

The Veteran has PTSD which has been medically attributed to a 
corroborated in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in the Veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

In a statement received in May 2004, the Veteran enclosed a 
copy of a document from his military personnel record that 
revealed that he was a recipient of the Combat Action Ribbon 
(CAR).  However, for reasons unknown to the Board, the line 
referencing the medal had been crossed out.  At the July 2006 
DRO hearing, the DRO noted that the Veteran's DD 214 did not 
reflect that the Veteran had been awarded the Combat Action 
Ribbon.  When asked at the July 2006 DRO whether he had a 
copy of the description of the award for that medal and a 
copy of the Standard Form 215, the Veteran responded that he 
did not and that all he had was his DD 214.  

The Board notes that although the Veteran's DD 214 reflects 
that his military occupational specialty was that of a 
General Warehouse Man, the Veteran testified at the July 2006 
DRO video hearing that as a Marine, he participated in many 
firefights.

The record shows that the Veteran had service in Vietnam.  He 
has claimed various stressors.  In a statement received in 
April 2005, the Veteran reported participating in combat with 
the enemy from June 26, 1968 to December 10, 1968.  At a 
July 2006 DRO video hearing, the Veteran testified that at 
Dong Ha, there was an ammunition explosion in June 1968.  A 
witness at the hearing testified that the Veteran 
participated in defense against insurgent forces in June 1968 
in Dong Ha.  

When the Veteran was afforded another VA examination in April 
2009, he described an ammunition dump that hit Dong Ha as 
soon as he arrived on helicopter.  He reported that they were 
hit with rockets two to three times per week.

A military personnel document entitled, "Combat History-
Expeditions-Awards Record," shows that from June 26, 1968 
to July 25, 1969, the Veteran participated in defense against 
insurgent forces at Dong Ha, Republic of Vietnam.  It was 
additionally noted that in June 1968, he participated in 
Operation Lancaster II, Operation Scotland II, Operation 
Kentucky V, and Operation Napoleon/Saline.  It was 
additionally noted that he participated in Operation Dawson 
River and Operation Marshall Mountain in November 1968 and 
December 1968, respectively.  

An undated narrative summary noted that in June 1968, force 
logistic support group (FLSG-B) continued to provide logistic 
support.  It was noted that there were 14 incidents of 
hostile rocket and artillery attacks.  It was additionally 
noted that the group lost tons of Class V when the Dong Ha 
Combat (CBT) Base was destroyed by enemy action on June 20, 
1968.  An October 1968 Headquarters U.S. Military Assistance 
Command Vietnam Monthly Summary shows that on June 20, 1968, 
10 rounds of artillery fire hit Dong Ha CBT Base.  The Board 
notes, however, this was almost a week prior to the Veteran's 
arrival at Dong Ha.  An embarkation slip shows that the 
Veteran arrived in Danang Air Base on June 22, 1968, and as 
noted above, he was in Dong Ha beginning June 26, 1968.   

Nevertheless, the aforementioned October 1968 monthly summary 
shows that on August 9, 1968, Dong Ha was exposed to 50 
rounds of artillery fire.  On 
October 30, 1968, Dong Ha received 50 rounds of artillery 
fire.  When viewed most favorably to the Veteran, the 
evidence could support the Veteran's account, especially 
since military personnel records show that he participated in 
defense against insurgent forces at Dong Ha, Republic of 
Vietnam from June 26, 1968 to July 25, 1969.

The Board now turns its attention to whether the Veteran has 
a current diagnosis of PTSD related to the corroborated 
stressor.

VA treatment records from December 2003 to September 2007 
show treatments for PTSD.

A January 2008 VA examination report refers to certain test 
results which suggest that the Veteran does not have PTSD and 
others which suggest that PTSD may be in partial remission.  
The examiner appeared to conclude that the Veteran did not 
meet the criteria for PTSD, but instead had an anxiety 
disorder.  At one point, the examiner suggested that the 
anxiety disorder may be due to bereavement, but at another 
point, the examiner stated that some of the Veteran's 
symptoms are most likely the result of his military-based 
stressors.  Because the Board was unable to conclude that the 
January 2008 report was inadequate, the Board directed the RO 
in its February 2009 remand to schedule the Veteran a 
comprehensive examination by a psychiatrist.  

The Veteran was afforded another VA examination in April 
2009.  After reviewing the Veteran's claims file, and after 
interviewing and examining the Veteran, the VA examiner 
stated that the Veteran's PTSD symptoms appeared to have 
remained about the same since his previous evaluation in 
January 2008.  The VA examiner stated that the Veteran 
appeared to be experiencing some grief that is complicated by 
his PTSD.  The VA examiner opined that it is at least as 
likely as not that the Veteran's PTSD is related to the 
verified stressor.  To the extent of this in relation to the 
other traumatic experiences that the Veteran had in Vietnam 
was impossible for the VA examiner to separate out.  

Under the facts of this case, the Board is unable to conclude 
that the preponderance of the evidence is against a finding 
that the Veteran suffers from PTSD.  The medical evidence is 
at least in a state of equipoise.  Therefore, resolving the 
benefit of the doubt in favor of the Veteran, the Board finds 
that the Veteran does suffer from PTSD related to the 
verified stressor.  Service connection is warranted.  See 38  
U.S.C.A. § 5107(b). 

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
Veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  The Board notes that RO letters in October 2003 and 
January 2008 informed the Veteran of the manner in which 
disability ratings and effective dates are assigned.  The RO 
will take such actions in the course of implementing this 
grant of service connection, and the Veteran may always file 
a timely notice of disagreement if he wishes to appeal from 
those downstream determinations. 


ORDER

Entitlement to service connection for PTSD is warranted.  The 
appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


